Title: To John Adams from Abraham Fuller, 12 February 1789
From: Fuller, Abraham
To: Adams, John


          
            Hond Sir
            Newton Feby 12th. 1789
          
          Since I made the last return of the number of Polls in the Commonwealth, to your Honr, I find a Mistake of 45 Polls, being Short of the number in the County of York, they being Added to the County of York makes the number 4944; than the whole number in the Commonwealth is 90513—
          Your Honr. most Obedient & / Huml. Servant
          
            A Fuller
          
        